     Case 2:19-cv-02382-JAM-DB Document 64 Filed 01/19/21 Page 1 of 16


“1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT

 7                       EASTERN DISTRICT OF CALIFORNIA

 8

 9   TERRANCE MARSH, et al.,               No.    2:19-cv-02382-JAM-DB
10                  Plaintiffs,
11         v.                              ORDER GRANTING DEFENDANTS’
                                           MOTIONS TO DISMISS WITH
12   AFSCME LOCAL 3299, a labor            PREJUDICE
     organization, et al.,
13
                    Defendants.
14

15     This matter is before the Court on AFSCME Local 3299’s Motion

16   to Dismiss, UC President Michael V. Drake’s Motion to Dismiss,

17   and Attorney General Xavier Becerra’s Motion to Dismiss.            Mot. to

18   Dismiss by AFSCME Local 3299 (“Union Mot.”), ECF No. 54; Mot. to

19   Dismiss by Michael V. Drake (“Drake Mot.”), ECF No. 55; Mot. to

20   Dismiss by Xavier Becerra (“Becerra Mot.”), ECF No. 56.

21   Defendants seek to dismiss Plaintiffs’ Corrected Second Amended

22   Complaint (“SAC”) under Rules 12(b)(1) and 12(b)(6) of the

23   Federal Rules of Civil Procedure.         See SAC, ECF No. 53.

24   Plaintiffs opposed these motions.         Opp’n by Kiska Carter et al.

25   to Drake and Becerra Mots. (“Opp’n to State”), ECF No. 57; Opp’n

26   by Kiska Carter et al. to Union Mot. (“Opp’n to Union”), ECF. No.

27   58.   Each Defendant then filed a reply.        Reply by AFSCME Local

28   3299 (“Union Reply”), ECF No. 59; Reply by Michael V. Drake
                                           1
     Case 2:19-cv-02382-JAM-DB Document 64 Filed 01/19/21 Page 2 of 16


“1   (“Drake Reply”), ECF No. 60; Reply by Xavier Becerra (“Becerra

 2   Reply”), ECF No. 61.     For the reasons set forth below, the Court

 3   GRANTS Defendants’ motions to dismiss.1

 4                               I.   BACKGROUND

 5         Ten University of California employees (“Plaintiffs”) filed

 6   this lawsuit against Attorney General Xavier Becerra (“Becerra”),

 7   University of California President Michael V. Drake2 (“Drake”),

 8   and AFSCME Local 3299 (“the Union”) under Section 1983 of the

 9   Civil Rights Act, asserting Defendants’ payroll deduction scheme

10   violates their First and Fourteenth Amendment rights.          SAC ¶¶ 1-

11   3.    The factual allegations, which have been set forth

12   extensively in the complaint, the parties’ briefings, and the

13   Court’s prior orders, will not be repeated here.

14         The present Motions are the second set of motions to dismiss

15   before the Court. On July 27, 2020, this Court granted the first

16   set of motions to dismiss.       See Order Granting MTD FAC (“Order”),

17   ECF No. 46.    The Court attached a chart to that Order summarizing

18   which of Plaintiffs’ numerous claims were dismissed with

19   prejudice and which Plaintiffs were given leave to amend.           Id. at

20   24.
21         On September 14, 2020, Plaintiffs filed a corrected SAC,

22   which is now the operative complaint.         See SAC.   Plaintiffs re-

23   pled only two of the three claims considered by this Court in its

24   prior Order: the first count for violation of Plaintiffs’

25   1 These motions were determined to be suitable for decision
     without oral argument. E.D. Cal. L.R. 230(g). The hearing was
26   scheduled for October 13, 2020.
     2 Michael V. Drake was appointed President of the University of
27   California in August 2020, and has been substituted for former
     President of the University of California, Janet Napolitano,
28   pursuant to Fed. R. Civ. P. 25(d).
                                      2
     Case 2:19-cv-02382-JAM-DB Document 64 Filed 01/19/21 Page 3 of 16


“1   Fourteenth Amendment procedural due process rights (the

 2   “Procedural Due Process claim”) and the second count for

 3   violation of Plaintiffs’ First Amendment rights (the “Compelled

 4   Speech claim”).    SAC ¶¶ 167-186.        As to the first count,

 5   Plaintiffs seek prospective injunctive and declaratory relief and

 6   retrospective monetary damages.       SAC at 26-27.    As to the second

 7   count, Plaintiffs seek only prospective injunctive relief.            SAC

 8   at 27.    Additionally, Plaintiffs added a new section of class

 9   allegations.    SAC ¶¶ 159-66.

10                                II.   OPINION

11        A.    12(b)(1) Motions

12              1.     Legal Standard

13        A Rule 12(b)(1) motion to dismiss tests whether a complaint

14   alleges grounds for federal subject-matter jurisdiction.            See

15   Fed. R. Civ. P. 12(b)(1).      At the pleading stage, courts take all

16   the allegations in the complaint as true, then ask whether

17   plaintiffs adequately alleged subject-matter jurisdiction.

18   Chandler v. State Farm Mut. Auto. Ins. Co., 598 F.3d 1115, 1121—

19   22 (9th Cir. 2010).

20        If a plaintiff’s claims are moot, then the court lacks
21   subject-matter jurisdiction, and the case must be dismissed.

22   U.S. CONST., art. III; Preiser v. Newkirk, 422 U.S. 395, 401

23   (1975).   To pose a “live case or controversy,” claims must be

24   “definite and concrete”; they must “touch[] the legal relations

25   of parties having adverse legal interests.”         DeFunis v. Odegaard,

26   416 U.S. 312, 317 (1974).      If a case does not present questions
27   “affect[ing] the rights of litigants in the case before [the

28   court],” it is not a case the court can decide.         See Preiser, 422
                                           3
     Case 2:19-cv-02382-JAM-DB Document 64 Filed 01/19/21 Page 4 of 16


“1   U.S. at 401.

 2              2.    Analysis

 3        Defendants first move to dismiss the two remaining counts

 4   for lack of jurisdiction, contending Plaintiffs lack standing and

 5   their claims are moot.       See Union Mot. at 3-4, 5-6; Drake Mot. at

 6   3-10; Becerra Mot. at 5-11.      As explained below, the Court agrees

 7   with Defendants that the prospective relief portions of

 8   Plaintiffs’ two claims are moot and therefore must be dismissed.

 9                    a.    Compelled Speech Claim

10        As to their compelled speech claim, Plaintiffs seek only

11   prospective injunctive relief.       SAC at 27.    Specifically, four

12   Plaintiffs – Marsh, Edde, Mendoza, and Davidson – request

13   prospective injunctive relief against the Union and Drake.             SAC

14   at 27(vi-vii).     All Plaintiffs seek prospective injunctive relief

15   against Becerra.      SAC at 27(viii).

16                          (i)   The Union

17        The Union argues that Plaintiffs’ compelled speech claim

18   should be dismissed because the only four Plaintiffs bringing

19   this claim against the Union – Marsh, Edde, Mendoza, and Davidson

20   – still do not have a live claim for prospective relief, which is
21   the only form of relief sought for this claim.         Union Mot. at 3-

22   4; Union Reply at 1.     In its prior Order, the Court explained

23   that these four Plaintiffs’ request for prospective relief on

24   their compelled speech claim was moot because their payroll

25   deductions had already terminated.        Order at 15-16, 22.       Further,

26   the Court found that the “capable of repetition yet evading
27   review” exception to mootness did not apply because Plaintiffs

28   had not sufficiently alleged they would be subject to deductions
                                           4
     Case 2:19-cv-02382-JAM-DB Document 64 Filed 01/19/21 Page 5 of 16


“1   in the future.    Id. at 16 (citing Few v. United Teachers Los

 2   Angeles, No. 2:18-cv-09531-JLS-DFM, 2020 WL 633598, at *4-6 (C.D.

 3   Cal. Feb. 10, 2020)).     Accordingly, the Court concluded it could

 4   not “grant these plaintiffs prospective relief for fees they are

 5   no longer paying.”     Id. (citing Babb v. Cal. Teachers Assocs.,

 6   378 F.Supp.3d 857, 870-871 (C.D. Cal. 2019)).

 7          The Union contends the SAC does nothing to cure the mootness

 8   defect identified by the Court in its prior Order.          Union Mot. at

 9   3; Union Reply at 1.     The Court agrees.     First, the SAC clearly

10   indicates these four Plaintiffs are no longer subject to payroll

11   deductions.     SAC ¶¶ 49(Marsh), 59-60(Edde), 77-78(Mendoza),

12   87(Davidson).    Second, the SAC still does not allege these

13   Plaintiffs are likely to be subject to deductions again in the

14   future.    The Court therefore has no reason to deviate from its

15   prior analysis and once again finds these claims are moot.

16          In opposition, Plaintiffs appear to concede their named

17   plaintiffs’ claims are moot, but attempt to avoid dismissal on

18   mootness grounds by adding new class allegations.          See SAC ¶¶159-

19   166.    Specifically, Plaintiffs contend they are seeking

20   prospective relief on behalf of the class they propose to
21   represent and consequently this Court may retain jurisdiction

22   over the class action even if the named plaintiffs’ claims

23   “appear moot or will become moot.”        Opp’n to Union at 5.

24          This attempt to avoid dismissal on mootness grounds fails

25   because the Court did not grant Plaintiffs leave to add class

26   allegations. See Jameson Beach Prop. Owners Ass’n v. U.S., 2014
27   WL 4925253, at *3-4 (E.D. Cal. Sept. 29, 2014).         As another

28   Eastern District court explains: “whether a district court will
                                           5
     Case 2:19-cv-02382-JAM-DB Document 64 Filed 01/19/21 Page 6 of 16


“1   accept new claims and/or parties in an amended complaint after a

 2   motion to dismiss will depend on whether the plaintiff was

 3   granted leave to amend with or without limitation.          Courts look

 4   to the specific language of the prior order to determine whether

 5   or not leave to amend was granted without limitation.          When the

 6   language of an order clearly states that a plaintiff may only

 7   amend to address certain deficiencies identified in the order,

 8   courts have held that a plaintiff is barred from adding new

 9   claims or parties.”     Id. (citations and internal quotation marks

10   omitted).

11        Here, the Court’s prior Order clearly grants leave to amend

12   with limitation.    See Order.    In fact, the Court attached a Chart

13   to its prior Order for this precise reason: to specify which

14   deficiencies with which claims Plaintiffs could amend and which

15   they could not.    Id. at 24.    Significantly, nowhere in the Order

16   did the Court grant Plaintiffs leave to add class allegations.

17   Nor did Plaintiffs seek leave to do so.        Plaintiffs are therefore

18   barred from adding these new class allegations to avoid dismissal

19   on mootness grounds.     Jameson Beach, 2014 WL 4925253 at *4.

20   Accordingly, the Court strikes Plaintiffs’ class allegations.
21        The Court briefly notes an additional reason why Plaintiffs’

22   attempt to avoid mootness by adding class allegations fails:

23   Plaintiffs have not brought forward, nor has the Court been able

24   to find on its own, any authority supporting the proposition that

25   a court may retain jurisdiction over a class action when the

26   class allegations are added after all named plaintiffs’ claims
27   have become moot and indeed have been dismissed by the court as

28   moot.   See Opp’n to Union at 5-6.        Rather, the Court agrees with
                                           6
     Case 2:19-cv-02382-JAM-DB Document 64 Filed 01/19/21 Page 7 of 16


“1   the Union that “once the named plaintiff’s own claim for

 2   prospective relief has become moot, a federal court lacks

 3   jurisdiction to consider prospective relief and, therefore, no

 4   live claim exists to which newly added class allegations could

 5   ‘relate back.’”    Union Reply at 1.

 6        Because the class allegations are stricken and the four

 7   individual Plaintiff claims remain moot, the Court again finds it

 8   does not have subject matter jurisdiction.         Further, the Court

 9   finds that dismissal with prejudice is now appropriate.             See

10   Deveraturda v. Globe Aviation Sec. Servs., 454 F.3d 1043, 1046

11   (9th Cir. 2006) (explaining “a district court does not err in

12   denying leave to amend where the amendment would be futile”).

13   Plaintiffs have had ample opportunity to amend.         See FAC, ECF No.

14   15; SAC, ECF No. 47; Corrected SAC.       Plaintiffs also had the

15   opportunity in their opposition brief to set forth additional

16   facts to convince the Court the mootness of the individual

17   plaintiffs’ claims could be cured by amendment.         They failed to

18   do so.

19        Accordingly, the Court DISMISSES the compelled speech claim

20   as to the Union with prejudice.
21                          (ii) Drake

22        The same four plaintiffs - Marsh, Edde, Mendoza, and

23   Davidson - also request prospective injunctive relief on their

24   compelled speech claim against Drake.        SAC at 27(vi).    For the

25   same reasons discussed in detail above, the Court finds these

26   plaintiffs’ claims as to this Defendant to be moot.
27        Dismissal with prejudice is also appropriate because

28   Plaintiffs have had ample opportunity to amend, yet have failed
                                           7
     Case 2:19-cv-02382-JAM-DB Document 64 Filed 01/19/21 Page 8 of 16


“1   to set forth facts demonstrating that the mootness problem

 2   identified by the Court in its prior Order could be cured by

 3   further amendment.     Thus, the Court finds amendment would be

 4   futile.   See Deveraturda, 454 F.3d at 1046.

 5        Accordingly, the Court DISMISSES the compelled speech claim

 6   as to Drake with prejudice.

 7                          (iii)   Becerra

 8        As to their compelled speech claim against Becerra,

 9   Plaintiffs ask the Court to enjoin Becerra from enforcing

10   California Government Code §§ 1157.12, 1157.3.         SAC at 27(viii).

11   Becerra, like the Union and Drake, argues Plaintiffs may not seek

12   prospective relief on this claim because Plaintiffs’ deductions

13   have ceased and therefore it is moot.        Becerra Mot. at 9.

14   Referring to the part of the Court’s prior Order explaining why

15   the cessation of the deductions renders Plaintiffs’ claims for

16   prospective relief moot, Becerra points out: “Plaintiffs have

17   made no revisions in the SAC that cure these deficiencies, or in

18   any way compel the Court to change its earlier judgment . . . in

19   fact the SAC only compounds the deficiencies now that all ten

20   Plaintiffs admit their dues deductions have ceased.”          Id. at 1.
21   The Court agrees.

22        The Court previously dismissed as moot Marsh, Edde,

23   Davidson, and Mendoza’s compelled speech claim against Becerra

24   because their deductions had ceased.        Order at 15-16.    However,

25   the Court found that the remaining six plaintiffs’ — Van Antwerp,

26   Macomber, Jordan, Grosse, Dioso, and Carter — request for
27   prospective relief on their compelled speech claim against

28   Becerra was not moot because they “continue to pay non-member
                                           8
     Case 2:19-cv-02382-JAM-DB Document 64 Filed 01/19/21 Page 9 of 16


“1   fees as a result of Defendants’ alleged compelled speech and due

 2   process violations.”     Order at 16.     Now, however, the SAC admits

 3   the deductions have stopped for these six plaintiffs.          SAC ¶¶ 100

 4   (Dioso), 112(Macomber), 128(Jordan), 137(Van Antwerp),

 5   148(Grosse), 158(Carter).      Thus, their prospective relief claims,

 6   like Marsh, Edde, Davidson and Mendoza’s, are moot.

 7         Plaintiffs advance two arguments in opposition.         Opp’n to

 8   State at 12-13.     First, they again argue that the “capable of

 9   repetition yet evading review” exception to mootness applies.

10   Id.   For the same reason the Court rejected this argument before,

11   see Order at 16, it again rejects this argument: there are no

12   allegations in the operative complaint which establish a

13   likelihood that the deductions are likely to reoccur.          Because

14   Plaintiffs have not established the deductions are capable of

15   repetition, this exception to mootness cannot apply.          Few, 2020

16   WL 633598, at *5.     Second, Plaintiffs again point to their new

17   class allegations as a way for this Court to retain jurisdiction

18   “even if the named Plaintiffs’ claims are moot or will become

19   moot.”   Opp’n to State at 12.      But, for the reasons set forth

20   above, the class allegations are stricken, and therefore cannot
21   revive the individuals’ moot claims.

22         Because the individual plaintiffs’ claims are moot, the

23   Court lacks jurisdiction and must dismiss the compelled speech

24   claim as to Becerra.     Dismissal with prejudice is appropriate

25   because Plaintiffs have had ample opportunity to amend yet have

26   failed to cure the mootness defect with the individual
27   plaintiffs’ claims.     Therefore, the Court finds that further

28   amendment would be futile.      See Deveraturda, 454 F.3d at 1046.
                                           9
     Case 2:19-cv-02382-JAM-DB Document 64 Filed 01/19/21 Page 10 of 16


“1         Accordingly, the compelled speech claim as to Becerra is

 2   DISMISSED with prejudice.

 3                    b.    Procedural Due Process Claim

 4         The Court next turns to the procedural due process claim for

 5   which Plaintiffs seek both prospective injunctive and declaratory

 6   relief and retrospective money damages.         SAC at 26-27.    With

 7   respect to the prospective relief portion of this claim,

 8   Defendants again argue for dismissal on jurisdictional grounds.

 9   See Union Mot. at 5-6; Drake Mot. at 3-4; Becerra Mot. at 9-11.

10         In its prior Order, this Court found the prospective relief

11   portion of Marsh, Edde, Davidson, and Mendoza’s due process claim

12   was moot for the same reason as their compelled speech claim:

13   these Plaintiffs were no longer subject to deductions.           Order at

14   15-16.   However, the Court did not find the remaining six

15   Plaintiffs’ request for prospective relief on their due process

16   claim to be moot because the then-operative complaint indicated

17   they were still subject to deductions.        Id. at 16.    Now, however,

18   the operative complaint indicates deductions have ceased for all

19   Plaintiffs.    SAC ¶¶ 49, 59-60, 77-78, 87, 100, 112, 128, 137,

20   148, 158.    Thus, all ten Plaintiffs’ claims for prospective
21   relief are moot.      For the reasons discussed above, Plaintiffs’

22   arguments in opposition about the “capable of repetition yet

23   evading review” exception applying and the new class allegations

24   reviving the individuals’ moot claims fail.

25         The Court therefore DISMISSES the prospective relief portion

26   of Plaintiffs’ procedural due process claim and finds that
27   dismissal with prejudice is appropriate because further amendment

28   would be futile in light of Plaintiffs’ opportunity to correct
                                           10
     Case 2:19-cv-02382-JAM-DB Document 64 Filed 01/19/21 Page 11 of 16


“1   the mootness deficiency identified in the prior Order and

 2   subsequent failure to do so.       See Deveraturda, 454 F.3d at 1046.

 3         B.    12(b)(6) Motions

 4         The Court now turns to Plaintiffs only remaining claim for

 5   retrospective money damages against the Union under Plaintiffs’

 6   procedural due process cause of action. SAC at 26 (iv v). The

 7   Union contends that Plaintiffs have failed to state a claim for

 8   which relief can be granted.       Fed. R. Civ. Proc. 12(b)(6).

 9               1.    Legal Standard

10         A Rule 12(b)(6) motion attacks the complaint as not alleging

11   sufficient facts to state a claim for relief.          See Fed. R. Civ.

12   P. 12(b)(6).     “To survive a motion to dismiss [under 12(b)(6)], a

13   complaint must contain sufficient factual matter, accepted as

14   true, to state a claim to relief that is plausible on its face.”

15   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (internal quotation

16   marks and citation omitted).       Dismissal is proper where there is

17   no cognizable legal theory or insufficient facts supporting a

18   claim entitling the plaintiff to relief.         Hinds Invs., L.P. v.

19   Angiolo, 654 F.3d 846, 850 (9th Cir. 2011).         Constitutional

20   claims—both facial and as-applied challenges—are subject to
21   dismissal under Rule 12(b)(6) if the alleged facts fail to state

22   a claim.    See O’Brien v. Welty, 818 F.3d 920, 929–32 (9th Cir.

23   2016).

24         The “standard [procedural due process] analysis . . .

25   proceeds in two steps.”      Swarthout v. Cooke, 526 U.S. 216, 219

26   (2011).    A court must “first ask whether there exists a liberty
27   or property interest of which a person has been deprived.”           Id.

28   If so, the court then asks “whether the procedures [protecting
                                           11
     Case 2:19-cv-02382-JAM-DB Document 64 Filed 01/19/21 Page 12 of 16


“1   that right] were constitutionally deficient.”          Id. (citing

 2   Kentucky Dept. of Corrections v. Thompson, 490 U.S. 454, 460

 3   (1989).

 4               2.   Analysis

 5         The Union advances various arguments as to why the

 6   retrospective monetary relief portion of Plaintiffs’ procedural

 7   due process claim should be dismissed under Rule 12(b)(6).           Union

 8   Mot. at 6-15.    The Court focuses on the line of argument squarely

 9   addressed in its prior Order, namely that Plaintiffs fail to

10   state a procedural due process claim because they have not

11   sufficiently alleged a deprivation of a protected liberty or

12   property interest.     Union Mot. at 6-12; Union Reply at 3-4.        In

13   its prior Order, the Court found the FAC did not contain factual

14   allegations demonstrating Plaintiffs had been deprived of a

15   protected property interest.       Order at 21.    Additionally, with

16   respect to Plaintiffs’ liberty interest theory, the Court found:

17   (1) only Mendoza adequately alleged the deprivation of a liberty

18   interest comparable to the one Janus recognized, (2) even Mendoza

19   failed to allege what procedures were constitutionally required

20   or how Defendants fell short of these requirements.           Order at 21-
21   22.   For these reasons, the Court concluded the FAC failed to

22   state a procedural due process claim and dismissed this claim

23   without prejudice.     Id.

24         Plaintiffs have not cured the problems identified by the

25   Court in its prior Order.      Specifically, Plaintiffs still have

26   not clearly identified a protected property or liberty interest
27   of which they have been deprived, as they must under Swarthout.

28   526 U.S. at 219.     In the SAC, Plaintiffs (except Mendoza who is
                                           12
     Case 2:19-cv-02382-JAM-DB Document 64 Filed 01/19/21 Page 13 of 16


“1   discussed separately below), admit they signed Union membership

 2   forms and thereby authorized the deductions now challenged;

 3   however, they allege they only signed because Union

 4   representatives either told them directly or led them to believe

 5   membership was mandatory or because they signed the membership

 6   card under pressured circumstances.        SAC ¶¶ 30, 51, 62, 80, 89,

 7   103, 114-15, 139, 134, 142, 152.       These allegations about the

 8   circumstances of the signing, however, do not change the fact

 9   Plaintiffs signed the membership card, joining the Union and

10   thereby authorizing the deductions.        The legal consequence of

11   this action, as the Union argues and as other courts have

12   consistently found, is that Plaintiffs were not deprived of a

13   protected liberty or property interest when the government made

14   deductions authorized by plaintiffs themselves.           Union Reply at

15   3; see e.g. Smith v. Superior Court, 2018 WL 6072806 at *1 (N.D.

16   Cal Nov. 16, 2018) (rejecting attempt by plaintiff-union-member

17   “to wriggle out of his contractual duties” and explaining that

18   “Janus actually acknowledges in its concluding paragraph that

19   employees can waive their First Amendment rights by affirmatively

20   consenting to pay union dues”); Wagner v. Univ. of Wash., 2020 WL
21   5520947, at *5 (W.D. Wash. Sept. 11, 2020) (“The answer,

22   as . . . every Court examining the question has concluded, is

23   that [plaintiff] did not suffer the deprivation of a liberty or

24   property interest as she voluntarily assented to Union membership

25   and deduction of Union dues”).       Rather, the deductions these nine

26   Plaintiffs now challenge “flow from the express terms of
27   contracts Plaintiffs entered into.”        Order at 21.     Further, Janus

28   does not provide a basis for invalidating Plaintiffs’ contracts
                                           13
     Case 2:19-cv-02382-JAM-DB Document 64 Filed 01/19/21 Page 14 of 16


“1   because Janus discussed the rights of public employees who never

 2   signed union membership agreements, unlike these plaintiffs who

 3   did, by their own admissions in the SAC, sign membership cards.

 4   Id.

 5         Because the nine Plaintiffs signed and thereby authorized

 6   the deductions, they still have not shown they suffered a

 7   deprivation of a protected liberty or property interest in the

 8   first instance.     The due process analysis ends there for all

 9   Plaintiffs, except Mendoza.       Swarthout.    526 U.S. at 219.

10         Turning to Mendoza, Plaintiffs argue that Mendoza’s

11   procedural due process claim survives because his signature on

12   the 2017 form was forged and therefore his deductions were not

13   authorized.    SAC ¶¶ 75-76.     Plaintiffs characterize the forgery

14   as the “result of faulty state-authorized procedures” and a

15   “foreseeable and preventable consequence of providing the Union

16   unchecked authority to direct deductions.”         Opp’n to Union at 13.

17   By contrast, the Union characterizes the alleged forgery as the

18   result of a “random and unpredictable private act” that “does not

19   violate procedural due process as long as the State provides

20   adequate post-deprivation remedies.”        Union Mot. at 11.        The
21   Union further argues that the state procedures are not “faulty”

22   because it was not the state procedures that caused the allegedly

23   unauthorized deductions, but rather the alleged forgery of

24   Mendoza’s authorization in violation of those procedures.              Union

25   Reply at 4.

26         Taking the allegations of the forgery as true and drawing
27   all inferences in Plaintiffs’ favor, the Court is unable to infer

28   that the forgery was anything more than a random and unauthorized
                                           14
     Case 2:19-cv-02382-JAM-DB Document 64 Filed 01/19/21 Page 15 of 16


“1   private act.    The only question that remains therefore is whether

 2   the state provides adequate post-deprivation remedies.           Hudson v.

 3   Palmer, 468 U.S. 517, 533 (1984) (holding no procedural due

 4   violation for unauthorized deprivation of property where state

 5   law provided adequate post-deprivation remedies for the loss).

 6   Plaintiffs contend California does not provide adequate remedies,

 7   see Opp’n to Union at 13, while the Union argues it does both

 8   through the administrative procedures of the California Public

 9   Employment Relations Board (“PERB”) and through state tort law

10   remedies for forgery and fraud, see Union Mot. at 12.           Plaintiffs

11   do not explain why state tort law claims to remedy fraud and

12   forgery are inadequate, and the Court on its own can find no

13   reason why these state tort remedies would not adequately

14   compensate Mendoza for his property loss.         Hudson, 468 U.S. at

15   535 (affirming the lower courts’ finding that state common-law

16   remedies would provide adequate compensation for property loss

17   resulting from the unauthorized deprivation of plaintiff’s

18   property).

19         Because the Court finds that: (1) the allegations in the SAC

20   do not infer that the forgery of Mendoza’s signature was anything
21   more than a random and unauthorized act; and (2) California

22   provides Mendoza with adequate post-deprivation remedies for this

23   random, unauthorized act, the Court finds Mendoza has not stated

24   a claim for violation of procedural due process.          Hudson, 468

25   U.S. at 533.    Unlike the other nine Plaintiffs, Mendoza does

26   sufficiently allege a deprivation, but he nevertheless fails to
27   show this deprivation constitutes a due process violation because

28   there are adequate state law remedies available to him.
                                           15
     Case 2:19-cv-02382-JAM-DB Document 64 Filed 01/19/21 Page 16 of 16


“1         In sum, the Court finds all Plaintiffs have failed to state

 2   a due process claim for damages.       Given the ample opportunity

 3   Plaintiffs have had to correct the issues identified by the Court

 4   in its prior Order and their subsequent failure to do so, the

 5   Court finds amendment would be futile.        See Deveraturda, 454 F.3d

 6   at 1046.    The Court therefore DISMISSES this claim with

 7   prejudice.

 8                                III.    ORDER

 9         For the reasons set forth above, the Court GRANTS

10   Defendants’ motions to dismiss.       Plaintiffs’ request for

11   prospective relief on their compelled speech and due process

12   claims are dismissed because once again the Court finds these

13   claims are moot.     Plaintiffs’ request for retrospective monetary

14   relief on their due process claim against the Union is also

15   dismissed because the Court again finds the Plaintiffs have

16   failed to state a claim.      Finally, the Court finds further

17   amendment of Plaintiffs’ claims is futile and DISMISSES these

18   claims WITH PREJUDICE.

19         IT IS SO ORDERED.

20   Dated:   January 19, 2021
21

22

23

24

25

26
27

28
                                           16
